DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, as exemplified by Weichbrodt (DE 9,112,742 U1), Fluester (GB 877,081 A), Gargrave (US 2,917,960 A), Necer (US 2012/0312131 A1), and Florencio (FR 503,677 A), fails to anticipate or render obvious in combination the invention of claim 1 for the following reasons:
Weichbrodt discloses all the limitations of claim 1 except for “a cylindrical main body” and “a V-shaped blade edge that extends around the opening”. Although Weichbrodt discloses a V-shaped blade edge, it does not extend around the opening as the main body is square. Weichbrodt’s V-shaped blade edge is critical because it is configured particularly for use with tubing as shown in fig. 2 and, therefore, one would not consider modifying said V-shaped blade edge such that it extends around the opening, as claimed. 
Fluester discloses all the limitations of claim 1 except for “a coil spring which urges the projection member in a direction towards the first position” (“at which the distal end portion of the projection member projects through the opening past the blade edge”). Instead, Fluester’s coil spring urges the projection member towards the retracted position. The direction that the spring urges the projection member cannot be changed without also changing the principle operation of Fluester’s device.

Necer discloses all the limitations of claim 1 except for “a V-shaped blade edge that extends around the opening”. Although Fluester teaches a V-shaped blade edge that extends around the opening, Fluester’s V-shaped blade edge is configured to be complementary to countersunk holes formed in components such as brackets, hinges, and the like. Therefore, to modify Necer—in view of Fluester—who does not have any use for a blade edge that is complementary to countersunk holes would require impermissible hindsight.
Florencio discloses all the limitations of claim 1 except for “a second position at which the distal end portion of the projection member is retracted into the opening with respect to the blade edge”. In operation, the distal end portion (punch tip) of Florencio’s projecting member is positioned in the desire location to receive a mark and then the top end of the main body is impacted with a hammer, or the like, and is caused to move relative to the projecting member until the steel ball impacts the top of the projecting member, thereby translating the force from the hammer to the projecting member and consequently forming a mark in the work piece. Therefore, modifying Florencio such that the distal end portion of the projecting member is retracted into the opening with respect to the blade edge would render Florencio inoperable for its intended purpose as the V-shaped blade edge would make contact with the work piece before the steel ball can make contact with the top end of the projecting member.

Further, none of said references can reasonably be modified for use with a numerically controlled machine, as claim 10 requires.
For at least the reasons set forth above, the claims are deemed to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED O BROWN/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725